DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/637,002 filed on February 17, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.
 
Status of Claims
Claims 10-28 are still pending, with claims 10, 17, 20 and 22 being currently amended, and claims 24-28 being newly added. Claims 1-9 are cancelled. 

Response to Arguments
Applicant’s arguments with respect to claims 10-28 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-12, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. US PGPUB 2015/0035478 in view of Bridges et al. US PGPUB 2008/0039979.
Regarding claim 10, Uchiyama discloses a method for operating an electric vehicle [figs. 1 & 10], comprising: 
activating an automatic unlocking function for a vehicle-side charging interface based on an ascertained position of the electric vehicle that the electric vehicle is arranged at a public charging column, wherein the activated automatic unlocking function effectuates automatic unlocking of the charging interface as soon as a charging procedure of the electric vehicle is ended and thus a charging cable connected to the vehicle- side charging interface is released [fig. 10, step 0 determines whether the vehicle is at a “occupancy-capable area”, like a private house or a “occupancy-incapable area” which is a “public charging place” (par. 3); if the vehicle is located at a “occupancy-incapable area” then the “first mode” is selected in step 01, which causes the cable to be unlocked once charging is no longer being conducted (a “YES” at step 2 and then an eventual “NO” at step 3, leading to step 6; pars. 3, 45, 47 & 54-61].
Uchiyama does not explicitly disclose wherein the ascertained position of the electric vehicle is estimated based on a historical analysis, the historical analysis comprising a past driving behavior and/or a driving history of at least one user of the electric vehicle.
However, Bridges discloses an electric vehicle charging station wherein the ascertained position of the electric vehicle is estimated based on a historical analysis, the historical analysis comprising a past driving behavior and/or a driving history of at least one user of the electric vehicle [par. 154; rough location established by GPS then refined using historical user data (“e.g., vehicles tend to be plugged-in at the owner's residence 124, not a neighbor's residence”)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Uchiyama to further include wherein the ascertained position of the electric vehicle is estimated based on a historical analysis, the historical analysis comprising a past driving behavior and/or a driving history of at least one user of the electric vehicle for the purpose of refining a measured location, as taught by Bridges (par. 154).
Regarding claim 11, Uchiyama discloses wherein the automatic unlocking function remains deactivated if it is established on the basis of the ascertained position of the electric vehicle that the electric vehicle is not arranged at a public charging column [fig. 10, step 0 determines whether the vehicle is at a “occupancy-capable area”, like a private house or a “occupancy-incapable area” which is a “public charging place” (par. 3); if the vehicle is located at a “occupancy-capable area” and the first mode is not manually selected (par. 55) then automatic unlocking (the pathway to step 6) is not enabled unless the third mode is selected (when the second mode is selected the method process from step 7 to step 4 and will only unlock if a manual request is set in step 4 and otherwise will remain locked via step 5, par. 49); pars. 54-61].
Regarding claim 12, Uchiyama does not explicitly disclose wherein the position of the electric vehicle is ascertained on the basis of GPS-based, mobile-wireless-network-based, and/or WLAN-based locating.
However, Bridges further discloses wherein the position of the electric vehicle is ascertained on the basis of GPS-based, mobile-wireless-network-based, and/or WLAN-based locating [par. 154].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Uchiyama to further include wherein the position of the electric vehicle is ascertained on the basis of GPS-based, mobile-wireless-network-based, and/or WLAN-based locating for the purpose of ascertaining a rough location of the vehicle which can be further refined, as taught by Bridges (par. 154).
Regarding claim 14, Uchiyama discloses wherein the release is enabled and detected by a vehicle-side user interface or by a user interface of a mobile terminal [figs. 7,9 & 10; the user can use interface 82 or interface 200 to set either a release mode (i.e. third mode) or unlock button 204 to release the lock, which is detected by a vehicle interface which release the lock; pars. 49-52].
Regarding claim 15, Uchiyama discloses wherein an operation of at least one consumer of the electric vehicle is restricted when the electric vehicle is parked if the automatic unlocking function is activated [fig. 10, if the vehicle is parked in a public area (not a “occupancy-capable area”) as determined in step s0 then operation of the vehicle in the second mode (“YES” to step 7) or third mode (“NO” to step 7) is restricted; pars. 54-61].
Regarding claim 17, Uchiyama discloses a control device for an electric vehicle [fig. 5, 100], which is configured to activate an automatic unlocking function for a vehicle-side charging interface if it is established on the basis of an ascertained position of the electric vehicle that the electric vehicle is arranged at a public charging column, wherein the activated automatic unlocking function effectuates automatic unlocking of the charging interface as soon as a charging procedure of the electric vehicle is ended and thus a charging cable connected to the vehicle-side charging interface is released [fig. 10, step 0 determines whether the vehicle is at a “occupancy-capable area”, like a private house or a “occupancy-incapable area” which is a “public charging place” (par. 3); if the vehicle is located at a “occupancy-incapable area” then the “first mode” is selected in step 01, which causes the cable to be unlocked once charging is no longer being conducted (a “YES” at step 2 and then an eventual “NO” at step 3, leading to step 6; pars. 3, 45, 47 & 54-61].
Uchiyama does not explicitly disclose wherein the ascertained position of the electric vehicle is estimated based on a historical analysis, the historical analysis comprising a past driving behavior and/or a driving history of at least one user of the electric vehicle.
However, Bridges discloses an electric vehicle charging station wherein the ascertained position of the electric vehicle is estimated based on a historical analysis, the historical analysis comprising a past driving behavior and/or a driving history of at least one user of the electric vehicle [par. 154; rough location established by GPS then refined using historical user data (“e.g., vehicles tend to be plugged-in at the owner's residence 124, not a neighbor's residence”)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Uchiyama to further include wherein the ascertained position of the electric vehicle is estimated based on a historical analysis, the historical analysis comprising a past driving behavior and/or a driving history of at least one user of the electric vehicle for the purpose of refining a measured location, as taught by Bridges (par. 154).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. US PGPUB 2015/0035478 in view of Bridges et al. US PGPUB 2008/0039979, and further in view of Kim US PGPUB 2017/0217403.
Regarding claim 13, the combination of Uchiyama and Bridges does not explicitly disclose wherein the automatic unlocking function is only activated when it has been released by a user.
However, Kim discloses an electric vehicle charging system wherein the automatic unlocking function is only activated when it has been released by a user [pars. 59-62; the automatic unlocking is only performed when a user has been authenticated].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Uchiyama and Bridges to further include wherein the automatic unlocking function is only activated when it has been released by a user for the purpose of preventing theft of the charging connector, as taught by Kim (pars. 59-62).

Claim 16 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. US PGPUB 2015/0035478 in view of Bridges et al. US PGPUB 2008/0039979, and further in view of Kawai US PGPUB 2009/0024267.
Regarding claims 16 and 26, Uchiyama discloses the automatic unlocking function (see the rejection of claims 10 and 17).
The combination of Uchiyama and Bridges does not explicitly disclose wherein an operation of a remotely-actuatable and/or timer-based stationary climate control of the electric vehicle is restricted or prevented when the unlocking function is activated.
However, Kawai discloses a charging system for an electric vehicle [fig. 1] wherein an operation of a remotely-actuatable and/or timer-based stationary climate control of the electric vehicle is restricted or prevented when the unlocking function is activated [pars. 51-52, 57, 65, 67 & 92-93; remote activation or timer-based activation of the AC can be disabled by the user or automatically to prevent deterioration of the battery when the cable has been unlocked (par. 57) and the user has not entered the vehicle].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Uchiyama and Bridges to further include  wherein an operation of a remotely-actuatable and/or timer-based stationary climate control of the electric vehicle is restricted or prevented when the unlocking function is activated for the purpose of preventing deterioration of the battery if the user doesn’t enter the vehicle within a certain amount of time, as taught by Kawai (pars. 56-58).
Regarding claims 27 and 28, the combination of Uchiyama and Bridges does not explicitly disclose wherein the operation of the remotely-actuatable and/or timer-based stationary climate control is restricted to drain a battery of the electric vehicle by only a predetermined amount.
However, Kawai further discloses wherein the operation of the remotely-actuatable and/or timer-based stationary climate control is restricted to drain a battery of the electric vehicle by only a predetermined amount [pars. 55-58 & 80; the maximum drain of the battery cannot be more than 100% minus the “control lower limit”, after which the in-vehicle load (including air conditioning) is prohibited].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Uchiyama and Bridges to further include wherein the operation of the remotely-actuatable and/or timer-based stationary climate control is restricted to drain a battery of the electric vehicle by only a predetermined amount for the purpose of preventing deterioration of the battery, as taught by Kawai (pars. 56-58).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. US PGPUB 2015/0035478 in view of Bridges et al. US PGPUB 2008/0039979, and further in view of Choi US PGPUB 2013/0324164.
Regarding claim 18, the combination of Uchiyama and Bridges does not explicitly disclose wherein the ascertained position of the electric vehicle is further determined via a WLAN connection.
However, Choi discloses a vehicle charging system wherein the ascertained position of the electric vehicle is further determined via a WLAN connection [pars. 100 & 125; WLAN].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Uchiyama and Bridges to further include wherein the ascertained position of the electric vehicle is further determined via a WLAN connection for the purpose of determining the present position of the vehicle, as taught by Choi (pars. 100 & 125).
Regarding claim 19, the combination of Uchiyama and Bridges does not explicitly disclose wherein the ascertained position of the electric vehicle is further determined via a mobile wireless network connection.
However, Choi discloses a vehicle charging system wherein the ascertained position of the electric vehicle is further determined via a mobile wireless network connection [pars. 100 & 125; LTE/WWAN].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Uchiyama and Bridges to further include wherein the ascertained position of the electric vehicle is further determined via a mobile wireless network connection for the purpose of determining the present position of the vehicle, as taught by Choi (pars. 100 & 125).

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. US PGPUB 2015/0035478 in view of Bridges et al. US PGPUB 2008/0039979, and further in view of Graham US PGPUB 2015/0345962.
Regarding claims 20 and 22, the combination of Uchiyama and Bridges does not explicitly disclose wherein the historical analysis further comprises evaluating an electronic calendar of the user.
However, Graham discloses an electric vehicle charging system [figs. 3-4] wherein analysis of the driving behavior and/or the driving history of the user comprises evaluating an electronic calendar of the user [par. 5; fig. 3, steps 305-315].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Uchiyama and Bridges to further include wherein analysis of the driving behavior and/or the driving history of the user comprises evaluating an electronic calendar of the user for the purpose of determining locations that correspond to appointments in a user’s calendar for planning a driving and recharging route, as taught by Graham (pars. 5, 35 & 40).
Regarding claims 21 and 23, Graham as applied in claim 20 discloses wherein the electronic calendar comprises appointments during which the electric vehicle has been parked [abs.; pars. 5 & 32-33; locations that correspond to appointments, i.e. appointments where a user leaves a vehicle or at least stops temporarily, including “restaurants or similar commercial establishments”].

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. US PGPUB 2015/0035478 in view of Bridges et al. US PGPUB 2008/0039979, and further in view of Kojima et al. US PGPUB 201/0179141.
Regarding claims 24-25, the combination of Uchiyama and Bridges does not explicitly disclose the automatic unlocking function is deactivated when using a charging cable owned by the at least one user.
However, Kojima discloses an electric vehicle charging cable locking system wherein the automatic unlocking function is deactivated when using a charging cable owned by the at least one user [pars. 28-29 & 44-49; for a charging cable registered by a vehicle user at a car dealer (thus owned by the user), the automatic unlocking function can be deactivated by using a  by locking the doors, thus the automatic unlocking function is deactivated at least some of the time (when the doors are locked)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Uchiyama and Bridges to further include the automatic unlocking function is deactivated when using a charging cable owned by the at least one user for the purpose of identifying the particular power plug and controlling the unlocking or locking of the power plug based on a combination of the ownership of the plug and the state of the vehicle doors, as taught by Kojima (pars. 7, 10, 28-29 & 44-49).

Conclusion



	
	
	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859